DETAIL

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


Claims Objected to, Minor Informalities
Claim 1-20 objected to because of the following informalities: 
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table" is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). [R-08.2012]
Examiner understands that incorporation by reference to a specific figure in the claims are not a necessity. So, please remove all the incorporation by reference within the claims.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5, 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term “side information” in claim 5, 14 and 19 is indefinite because the specification does not clearly define the term.
However, the claim needs to be clarified make it definite.



Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 2, 10, 11 and 16 are provisionally rejected on the ground of nonstatutory double patenting over claims 1, 9 of patent US9621925B2, over claims 1-2 of patent US9661336B2, over claims 1, 6 of patent US10034006B2, over claims 1, 5 of patent US10448028B2, over claims 1 of patent US10917651B2, and over claims 1, 10  of patent US10965947B2. This is a provisional double patenting rejection since the conflicting claims have not yet been patented.

Claims 3-9, 12-15 and 17-20 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of patent US9621925B2, over claims 1-2 of patent US9661336B2, over claims 1-11 of patent US10034006B2, over claims 1-9 of patent US10448028B2, over claims 1-12 of patent US10917651B2, and over claims 1-16 of patent US10965947B2, in view of  Sodagar et al. (US6,298,163B1) (hereinafter Sodagar) and further in view of Hwang et al (US7,561,078B2)(hereinafter Hwang). This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. Below is a list of limitations that perform the same function. However different terminology is used in both sets to describe the limitations.
The subject matter claimed in the instant application is fully disclosed in the referenced patent and would be covered by any patent granted on that patents since the referenced patents and the instant application are claiming common subject matter, as follows:

*Note: Bold indicates the common subject matter
Instant Application: 17/141,309

Patent: US9621925B2
Patent: US9661336B2
Patent: US10034006B2
Patent: US10448028B2
Patent: US10917651B2
Patent: US10965947B2
1. An apparatus, comprising: a video encoder (100) for encoding picture data for a block in a picture, wherein said video encoder selects from among a plurality of tree structures, comprising one or more sub-trees, wherein each sub-tree is a data structure used to convey a particular significance map for a set of scanned coefficients, to encode a binary set of data for indicating coefficient significance for the block.
1. An apparatus, comprising: a video encoder for encoding picture data for a block in a picture, wherein said video encoder selects from among a plurality of tree structures to encode a binary set of data for indicating coefficient significance for the block and wherein, a set of sub-trees is used to encode a particular part of a significance map, wherein each sub-tree is a data structure used to convey a particular significance map for a set of scanned coefficients, the coefficient significance is mapped to nodes of the tree structures, linked to neighboring coefficients from two dimensions, and wherein some nodes of the tree structures are processed to encode non-zeros, while other nodes of the tree structures are processed to encode zeros, and a flag indicates significance for the significance map.
1. In a video encoder, a method, comprising: encoding picture data for a block in a picture, wherein one or more tree structures are used to encode a binary set of data for indicating coefficient significance for the block, the one or more tree structures each having a plurality of nodes, at least one of the nodes of the at least one of the one or more tree structures being modified responsive to one or more parameters, wherein the plurality of nodes, for each of the one or more tree structures, comprises a root node and two or more consecutive leaf nodes, the at least one of the nodes being modified comprising the two or more consecutive leaf nodes, and an exclusive OR operation is applied to at least two of the two or more consecutive leaf nodes to modify the at least one of the two or more consecutive leaf nodes.
1. An apparatus, comprising: a video encoder for encoding picture data for a block in a picture, wherein one or more tree structures are used to encode a binary set of data for indicating coefficient significance for the block, the one or more tree structures, comprising one or more sub-trees, each having a plurality of nodes, wherein, a set of sub-trees is used to encode a particular part of a significance map, said significance map indicating coefficient significance for the block, wherein each sub-tree is a data structure used to convey a particular significance map for a set of scanned coefficients, the coefficient significance is mapped to nodes of the tree structures, linked to neighboring coefficients from two dimensions, and wherein some nodes of the tree structures are processed to encode non-zeros, while other nodes of the tree structures are processed to encode zeros, and a flag indicates at least one significant coefficient in said block corresponding to the significance map.
1. An apparatus, comprising: a processor, configured for encoding picture data for a block in a picture, wherein one or more tree structures are used to encode a binary set of data for indicating coefficient significance for the block, the one or more tree structures each having a plurality of nodes, at least one of the nodes of the at least one of the one or more tree structures being modified responsive to one or more parameters, and wherein some nodes are processed to flip bit values of leaves corresponding to coefficients below a point in a tree structure, and not flip bit values corresponding to coefficients above said point in the tree structure.
1. An apparatus, comprising: a video decoder for decoding picture data for at least a block in a picture, wherein one or more tree structures are used to decode a binary set of data for indicating coefficient significance for the block, the one or more tree structures, comprising one or more sub-trees, each having a plurality of nodes, wherein, a set of sub-trees is used to decode a particular part of a significance map, said significance map indicating coefficient significance for the block, wherein each sub-tree is a data structure used to convey a particular significance map for a set of scanned coefficients, the coefficient significance is mapped to nodes of the tree structures, linked to neighboring coefficients from two dimensions, and wherein some nodes of the tree structures are processed to decode non-zeros, while other nodes of the tree structures are processed to decode zeros, and a flag indicates at least one significant coefficient in said block corresponding to the significance map.
1. An apparatus, comprising: a video encoder for encoding picture data for a block in a picture, wherein said video encoder selects from among a plurality of combinations of sub-tree structures used to encode a binary set of data for indicating coefficient significance for the block, mapped to nodes of the sub-tree structures and linked to neighboring coefficients from two dimensions, the one or more sub-tree structures each having a plurality of nodes used to process zeros or non-zeros, at least one of the nodes of the at least one of the one or more sub-tree structures is coded to be indicative of lower nodes of the sub-tree structure being uncoded.
10. An apparatus, comprising: a video decoder (200) for decoding picture data for a block in a picture, wherein said video decoder selects from among a plurality of tree structures, comprising one or more sub-trees, wherein each sub-tree is a data structure used to convey a particular significance map for a set of scanned coefficients, to decode a binary set of data for indicating coefficient significance for the block.
9. An apparatus, comprising: a video decoder for decoding picture data for a block in a picture, wherein said video decoder selects from among a plurality of tree structures to decode a binary set of data for indicating coefficient significance for the block and wherein, a set of sub-trees is used to encode a particular part of a significance map, wherein each sub-tree is a data structure used to convey a particular significance map for a set of scanned coefficients, the coefficient significance is mapped to nodes of the tree structures, linked to neighboring coefficients from two dimensions, and wherein some nodes of the tree structures are processed to encode non-zeros, while other nodes of the tree structures are processed to encode zeros, and a flag indicates significance for the significance map.
2. In a video decoder, a method, comprising: decoding picture data for a block in a picture, wherein one or more tree structures are used to decode a binary set of data for indicating coefficient significance for the block, the one or more tree structures each having a plurality of nodes, at least one of the nodes of the at least one of the one or more tree structures being modified responsive to one or more parameters, wherein the plurality of nodes, for each of the one or more tree structures, comprises a root node and two or more consecutive leaf nodes, the at least one of the nodes being modified comprising the two or more consecutive leaf nodes, and an exclusive OR operation is applied to at least two of the two or more consecutive leaf nodes to modify the at least one of the two or more consecutive leaf nodes.
6. An apparatus, comprising: a video decoder for decoding picture data for at least a block in a picture, wherein one or more tree structures are used to decode a binary set of data for indicating coefficient significance for the block, the one or more tree structures, comprising one or more sub-trees, each having a plurality of nodes, wherein, a set of sub-trees is used to decode a particular part of a significance map, said significance map indicating coefficient significance for the block, wherein each sub-tree is a data structure used to convey a particular significance map for a set of scanned coefficients, the coefficient significance is mapped to nodes of the tree structures, linked to neighboring coefficients from two dimensions, and wherein some nodes of the tree structures are processed to decode non-zeros, while other nodes of the tree structures are processed to decode zeros, and a flag indicates at least one significant coefficient in said block corresponding to the significance map.
5. An apparatus, comprising: a processor, configured for decoding picture data for at least a block in a picture, wherein one or more tree structures are used to decode a binary set of data for indicating coefficient significance for the block, the one or more tree structures each having a plurality of nodes, at least one of the nodes of the at least one of the one or more tree structures being modified responsive to one or more parameters, and wherein some nodes are processed to flip bit values of leaves corresponding to coefficients below a point in a tree structure, and not flip bit values corresponding to coefficients above said point in the tree structure.
1. An apparatus, comprising: a video decoder for decoding picture data for at least a block in a picture, wherein one or more tree structures are used to decode a binary set of data for indicating coefficient significance for the block, the one or more tree structures, comprising one or more sub-trees, each having a plurality of nodes, wherein, a set of sub-trees is used to decode a particular part of a significance map, said significance map indicating coefficient significance for the block, wherein each sub-tree is a data structure used to convey a particular significance map for a set of scanned coefficients, the coefficient significance is mapped to nodes of the tree structures, linked to neighboring coefficients from two dimensions, and wherein some nodes of the tree structures are processed to decode non-zeros, while other nodes of the tree structures are processed to decode zeros, and a flag indicates at least one significant coefficient in said block corresponding to the significance map.
10. An apparatus, comprising: a video decoder for decoding picture data for a block in a picture, wherein said video decoder determines a combination of sub-tree structures to use to decode a binary set of data for indication of coefficient significance for the block, mapped to nodes of the sub-tree structures and linked to neighboring coefficients from two dimensions, the one or more sub-tree structures each having a plurality of nodes used to process zeros or non-zeros, at least one of the nodes of the at least one of the one or more tree structures is decoded to be indicative of lower nodes of the sub-tree structure being uncoded.


Referring to claims 1, although Patent: US10917651B2 do not explicitly disclose encoder that is claimed in instant application 17/141,309. However, Patent: US10917651B2 discloses a corresponding decoder and decoder is the inverse implementation of the encoder. Therefore, it would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the decoder disclosed by Patent: US10917651B2 to derive the encoder as claimed.

Claim 2, 11, and 16 are analogues to claim 1, 10 and 10, respectively.  Therefore, at least for this reason claims 2, 11, and 16 are rejected similarly to above claim 1, 10 and 10, respectively.

Regarding dependent claims 3-9, 12-15 and 17-20  correspond to claims 1-14 of patent US9621925B2, claims 1-2 of patent US9661336B2, claims 1-11 of patent US10034006B2, claims 1-9 of patent US10448028B2, claims 1-12 of patent US10917651B2, claims 1-16 of patent US10965947B2, and obvious over Sodagar and  Hwang.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1-3, 5, 7-12, 14, 16-17, 19 are rejected under 35 U.S.C. 102(b) as being anticipated by Sodagar et al. (US6,298,163B1) (hereinafter Sodagar) 
Note: U.S patent US005412741A (hereinafter referred to as Shapiro) are incorporated by references in Sodagar (see Sodagar: c. 2, l. 50-53). This reference is treated as part of the specification of Shapiro (see M.P.E.P 2163.07 (b)).

Regarding Claim 1, Sodagar meets the claim limitations as follows:
An apparatus, (i.e. system) comprising: 
a video encoder (100) for encoding picture data for a block in a picture, [i.e. encoder uses a wavelet block for coding; 100 Fig. 1, 6, 24 and 27, and associated text,  c. 4, l. 50, c. 7, l. 10-20] 
wherein said video encoder selects from among a plurality of tree structures, comprising one or more sub-trees, [i.e. Produce plurality of a wavelet tree of an input image having sub-trees with a parent child relations and depth-first pattern used to traverse each tree; c. 4, l. 64 – c. 6, l. 19]
wherein each sub-tree is a data structure used to convey a particular significance map for a set of scanned coefficients, to encode a binary set of data for indicating coefficient significance for the block. (i.e. binary significance map) [i.e. all coefficients that represent a given spatial location are scanned,; c. 6, l. 1-3, quantizes (at step 210) the coefficients of the wavelet tree via path 106 in a "depth-first" pattern; Fig. 2, c. 5, l. 36-45, significance map is used to code the significant symbols of each wavelet coefficients; c. 17, l. 34-43]

Regarding claim 2, Sodagar meets the claim limitations as set forth in claim 1.
In a video encoder, a method, comprising: encoding picture data for a block in a picture, wherein said encoding step comprises selecting from among a plurality of tree structures, comprising one or more sub-trees, wherein each sub-tree is a data structure used to convey a particular significance map for a set of scanned coefficients, to encode a binary set of data for indicating coefficient significance for the block (525). [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding Claim 3, Note the Rejection for claim 1, wherein Sodagar further discloses
The method of claim 2, wherein said selecting step selects at least one tree structure from among the plurality of trees structures (525). [i.e. selects, at step 716, a new (next) tree or quantization.; Fig. 7, and associated text, c. 8, l.38-53, and Refer to mapping, explanation and pertinence of prior art reference given in claim 1]

Regarding Claim 5, Note the Rejection for claim 1 and 3, wherein Sodagar further discloses
The method of claim 3, wherein the selected at least one tree structure is conveyed as side information (530). [i.e. discloses the empty node is note coded however SKIP symbol is encoded and transmitted as side information; 2410 Fig. 24, Fig. 25, c. 15-16, c. 15, l. 44-45, 54-55, 63-67, c. 16, l. 1-5]

Regarding Claim 7, Note the Rejection for claim 1 and 2, wherein Sodagar further discloses
The method of claim 2, wherein the binary set of data is divided into a plurality of subsets and the plurality of subsets are encoded, wherein the encoding of the plurality of subsets is accomplished by selecting from among a plurality of sub-tree structures (900, 910). [i.e. performs (at step 204) a wavelet hierarchical subband decomposition, and quantizer 110 quantizes (at step 210) the coefficients of the wavelet tree via path 106 in a "depth-first" pattern.; Fig. 1-2, and associated text, c. 4, l. 64-c. 5, l. 45, also Refer to mapping, explanation and pertinence of prior art reference given in claim 1 and 2]

Regarding Claim 8, Note the Rejection for claim 1, wherein Sodagar further discloses
The method of claim 7, wherein at least one of the plurality of sub-tree structures has an additional node to indicate a zero value or a non-zero value of remaining lower nodes in the at least one of the plurality of sub-trees (925, 930). [i.e. the quantized coefficient has either a zero value or a non-zero value; c. 7, l. 33-60, the method keeps track of the quantized values of the child nodes, i.e., are the children valued (i.e. Non-zero) or zero; Fig. 7-8, and associated text, c. 8, l. 9-10, Also refer to c. 8-9, and mapping, explanation and pertinence of prior art reference given in claim 1, 2 and 7]

Regarding Claim 9, Note the Rejection for claim 1-2, 7 and 8, wherein Sodagar further discloses
The method of claim 8, wherein at least one of the plurality of sub-tree structures is a terminal sub-tree such that a selection of the terminal sub-tree indicates that all remaining portions of the binary set of data are equal to zero (930, 950). [i.e. if the quantized coefficient value is zero value and all of that nodes children are zero valued, then the mark map location is marked with a potential ZEROTREE ROOT; Fig. 7-8, and associated text, c. 8, 29-32, Also please refer to  c. 8-9, c. 13, l. 10-15 and mapping, explanation and pertinence of prior art reference given in claim 1-2, 7 and 8]

Regarding Claim 10, Note the Rejection for claim 1, wherein Sodagar further discloses
An apparatus, comprising: a video decoder (200) for decoding picture data for a block in a picture, wherein said video decoder selects from among a plurality of tree structures, comprising one or more sub-trees, wherein each sub-tree is a data structure used to convey a particular significance map for a set of scanned coefficients, to decode a binary set of data for indicating coefficient significance for the block. [i.e.  a decoder 2600 for decoding a coded output image, where inverse processing steps are employed to decode the encoded signal to derive the original input image; Fig. 26, and associated text, c. 16, l. 6 - c. 17, l. 28, also refer to Shapiro: Fig. 8-11, c. 12-15, c. 12, l. 10-33, c. ]1

Regarding claim 11, Sodagar meets the claim limitations as set forth in claim 1 and 10.
In a video decoder, a method, comprising: decoding picture data for a block in a picture, wherein said decoding step comprises selecting from among a plurality of tree structures, comprising one or more sub-trees, wherein each sub-tree is a data structure used to convey a particular significance map for a set of scanned coefficients, to decode a binary set of data which was for indicating coefficient significance for the block (620). [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1 and 10; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 12, Sodagar meets the claim limitations as set forth in claim 1, 3, and 10.
The method of claim 11, wherein said selecting step selects at least one tree structure from among the plurality of tree structures (615, 620). [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1, 3 and 10; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 14, Sodagar meets the claim limitations as set forth in claim 1, 5, and 10-12.
The method of claim 12, wherein the selected at least one tree structure is conveyed as side information (615). [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1, 5 and 10-12; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 16, Sodagar meets the claim limitations as set forth in claim 1, 10 and 11.
A non-transitory storage media having data thereupon, used to perform: decoding picture data for a block in a picture, wherein said decoding step comprises selecting from among a plurality of tree structures, comprising one or more sub-trees, wherein each sub-tree is a data structure used to convey a particular significance map for a set of scanned coefficients, to decode a binary set of data which was for indicating coefficient significance for the block. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1, 10 and 11; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 17, Sodagar meets the claim limitations as set forth in claim 1, 3, and 16.
The storage media of claim 16, wherein said selecting step selects at least one tree structure from among the plurality of tree structures (615, 620). [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1, 3 and 16; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 19, Sodagar meets the claim limitations as set forth in claim 1, 5, and 16-17.
The storage media of claim 17, wherein the selected at least one tree structure is conveyed as side information (615). [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1, 5 and 16-17; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 4, 6, 13, 15, 18, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sodagar et al. (US6,298,163B1) (hereinafter Sodagar) in view of Hwang et al (US7,561,078B2)(hereinafter Hwang).
Note: U.S patent US005412741A (hereinafter referred to as Shapiro) are incorporated by references in Sodagar (see Sodagar: c. 2, l. 50-53). This reference is treated as part of the specification of Shapiro (see M.P.E.P 2163.07 (b)).

Regarding Claim 4, Note the Rejection for claim 1 and 3, wherein Sodagar does not explicitly disclose the following claim limitations:
The method of claim 3, wherein the at least one tree structure is selected responsive to at least one metric, the at least one metric comprising at least one of a bit rate value and a rate distortion value (525). 
However, in the same field of endeavor Hwang discloses the deficient claim limitations, as follows:
The method of claim 3, wherein the at least one tree structure is selected responsive to at least one metric, the at least one metric comprising at least one of a bit rate value and a rate distortion value (525). [i.e. discloses tree selection by projecting the cost for each node where R-D curve is used as projected cost achieving optimal distortion at specific bit rate; Fig. 1-4, and associated text, c. 2-4, c. 3, l. 10-13, c. 4, l. 44-45, l. 52-53]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the system disclosed by Sodagar add the teachings of Hwang as above, in order to select the path with minimum projected cost. [Hwang: c. 2, l. 33-34]

Regarding Claim 6, Note the Rejection for claim 1-2 and 4, wherein Hwang further discloses
The method of claim 2, wherein said selecting step selects from among the plurality of tree structures responsive to at least one of a prediction mode, a transform, decoded data for one or more previously decoded blocks, and other decoded data for the block (710, 720). [i.e. discloses tree selection process using INTER mode; Fig. 1-4, and associated text, c. 2-4, c. 4, l. 33-43]

Regarding claim 13, Sodagar and Hwang meet the claim limitations as set forth in claim 1, 4, and 10-12.
The method of claim 12, wherein the at least one tree structure is selected responsive to at least one metric, the at least one metric comprising at least one of a bit rate value and a rate distortion value (615). [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1, 4 and 10-12; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 15, Sodagar and Hwang meet the claim limitations as set forth in claim 1, 6, and 10-11.
The method of claim 11, wherein said selecting step selects from among the plurality of tree structures responsive to at least one of a prediction mode, a transform, decoded data for one or more previously decoded blocks, and other decoded data for the block (810). [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1, 6 and 10-11; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 18, Sodagar and Hwang meet the claim limitations as set forth in claim 1, 4, and 16-17.
The storage media of claim 17, wherein the at least one tree structure is selected responsive to at least one metric, the at least one metric comprising at least one of a bit rate value and a rate distortion value (615). [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1, 4 and 16-17; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 20, Sodagar and Hwang meet the claim limitations as set forth in claim 1, 6, and 16.
The storage media of claim 16, wherein said selecting step selects from among the plurality of tree structures responsive to at least one of a prediction mode, a transform, decoded data for one or more previously decoded blocks, and other decoded data for the block (810). [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1, 6 and 16; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]



Additional Pertinent Prior Arts for Reference
Following prior arts made of record and not relied upon is considered pertinent to applicant's disclosure are provided for the applicant reference:
US 20020006164 A1 related to Encoding method for the compression of a video sequence.
US 20090304291 A1 related to Real-time compression and decompression of wavelet-compressed images.
US 20040234146 A1 related to Coefficient computation in image compression using set partitioning in hierarchical trees.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /DAKSHESH D PARIKH/ Primary Examiner, Art Unit 2488